ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The car in question was stolen. Thereafter it was found in appellant’s possession. The state offered nothing further to prove him the actual taker. He testified that he bought said car in good faith from one Bowen in Fort Worth. The testimony sufficiently threw doubt upon his explanation to justify the trial court in submitting it to the jury. Fallon v. State, 89 Texas Crim. Rep., 247, 230 S. W., 170; Fuller v. State, 99 Texas Crim. Rep., 475, 270 S. W., 169; Mehlman v. State, 92 Texas Crim. Rep., 455, 244 S. W., 523.
The testimony supports the conclusion that the story as to how appellant got the car was untrue. In the main charge the court told the jury that if they believed appellant bought the car from Bowen without knowing that it was stolen, or if they had a reasonable doubt thereof, they should acquit. This fully and properly presented appellant’s defensive *592theory based on his testimony. There seems to us no need to have given the special charge requested. This covers the complaints made in the motion.
The motion for rehearing will be overruled.

Overruled.